Matter of Clark v New York State Liq. Auth. (2018 NY Slip Op 06815)





Matter of Clark v New York State Liq. Auth.


2018 NY Slip Op 06815


Decided on October 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2018

Friedman, J.P., Gische, Kapnick, Kahn, Oing, JJ.


7310 100310/17

[*1]In re Leslie Clark, et al., Petitioners-Appellants,
vNew York State Liquor Authority, Respondent-Respondent, When We Were Young LLC, Respondent.


Kathryn B. Quinn, New York, for appellants.
Christopher R. Riano, New York State Liquor Authority, Albany (Kayla R. Seger of counsel), for respondent.

Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered January 2, 2018, denying the petition to annul the determination of respondent New York State Liquor Authority (the Authority), dated February 16, 2016, which conditionally approved respondent When We Were Young LLC's application for a liquor license, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
This article 78 proceeding was commenced in March 2017, nearly a year after the Authority's issuance of written reasons for its conditional approval of the subject liquor license, in March 2016, and is therefore untimely (see CPLR 217[1]). Contrary to petitioners' contention, the conditional approval was final and binding; petitioners were aggrieved by the Authority's finding, over their opposition, that issuance of the liquor license was in the public interest, and there was no further administrative recourse available to them and no further necessary nonministerial action by the Authority (see Matter of Best Payphones, Inc. v Department of Info. Tech. & Telecom. of City of N.Y., 5 NY3d 30, 34 [2005]; Matter of Allstate Ins. Co. v Stewart, 36 AD2d 811 [1st Dept 1971], affd 29 NY2d 925 [1972]; Matter of Metropolitan Package Store Assn. v Duffy, 143 AD2d 832, 833 [2d Dept 1988], lv denied 73 NY2d 705 [1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2018
CLERK